Title: From John Adams to Alexander Townsend, 15 May 1816
From: Adams, John
To: Townsend, Alexander



Sir
Quincy May 15th 1816

Your Thoughts of devoting “some Portion of your Leisure to recollections of Mr Dexter,” have tenderly affected me.
Without any private correspondence, and very little personal Intercourse; his; Father was an invariable and disinterested Friend whome I highly esteemed for more than fifty years.—But what shall I say of the Son? Shall I compare him with Chief Justice Dana or Chief Justice Parsons or Chief  Justice Sewall or Chief Justice Parker or the late amiable Mr Ames or Mr Otis or Mr Quincy? No I might write a Volume of such Comparisons, but who would ever be the wiser or the better for it!
This much I will say, in the forty one years in which I have known all the general Character who have figured on our American Theatre— I have never known his Equal in Genius, or his Superior in Independence of Mind. None, who ever made so deep an impression wherever he went; none who excited so much terror and rancour among foreign Libellers. None more injured by Calumny; none, to whome whose Virtues and Talents new England has been apparently so insensible, He has never employed Puffers; nor have Puffers employed themselves for him.
You acknowledge yourself a Stranger:” but you must be a Stranger no longer, if you wish any father Information from me.
I should be glad to see you in Quincy, wishing you Success in your virtuous Investigations—
John Adams